09/14/2021


                                          DA 20-0152
                                                                                           Case Number: DA 20-0152

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                         2021 MT 235N


STATE OF MONTANA,

               Plaintiff and Appellee,

         v.                                                                    FILED
DAVID JON KINDT,                                                               SEP 14 2021
                                                                             Bowen Greenwood
                                                                           Clerk of Supreme Court
               Defendant and Appellant.                                       State of Montana




APPEAL FROM:           District Court of the Seventh Judicial District,
                       In and For the County of Richland, Cause No. DC 18-04
                       Honorable Katherine M. Bidegaray, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Chad Wright, Appellate Defender, Haley Connell Jackson, Assistant
                       Appellate Defender, Helena, Montana

                For Appellee:

                       Austin Knudsen, Montana Attorney General, Mardell Ployhar, Assistant
                       Attorney General, Helena, Montana

                       Janet Christoffersen, Richland County Attorney, Charity McLarty, Deputy
                       County Attorney, Sidney, Montana


                                                    Submitted on Briefs: August 18, 2021

                                                               Decided: September 14, 2021


Filed:


                                            Clerk
Justice Laurie McKinnon delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by rnemorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause nurnber, and disposition shall be included in this

Court's quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     David Jon Kindt appeals a final judgment and sentencing order from the

Seventh Judicial District Court, Richland County, convicting him of aggravated assault

and partner or family member assault (PFMA). We affirm.

¶3     On Decernber 14, 2017, Kindt and his girlfriend, Pamella Johnson (Johnson), had

an argument. As Johnson turned to leave, Kindt knocked her down and began kicking

and stomping her. Johnson was finally able to leave and drove herself to the hospital. At

the hospital, Dr. Dawn McCartney examined Johnson. Dr. McCartney's examination

revealed that Johnson had sustained a fractured nasal bone and a broken ankle, and that

Johnson had bruising and swelling on her face and abdomen. At the hospital, Johnson

was also interviewed by Sidney Police Department Officer Timothy Case about her fight

with Kindt. Johnson's interview with Officer Case was recorded on the body camera that

Officer Case was wearing.

      Kindt    was     charged    with    the    following    crimes    by    Inforrnation:

Count 1 : Aggravated Assault, a felony, in violation of § 45-5-202, MCA; and

Count 2: PFMA, a rnisdemeanor, in violation of § 45-5-206, MCA. Trial was held on

October 16, 2019. At trial, the State sought to introduce the body camera recording of

                                            2
 Johnson's interview with Officer Case. Kindt objected, arguing that the body camera

recording was hearsay. The State argued that the recording was not hearsay because

Johnson was available for cross-examination. The State also argued that the recording

was admissible under the following hearsay exceptions: M. R. Evid. 803(1) (present

sense impression), M. R. Evid. 803(2) (excited utterance), M. R. Evid. 803(3)

(then-existing mental, emotional, or physical condition), and M. R. Evid. 803(5)

(recorded recollection). The District Court overruled Kindt's objection and admitted the

video recording into evidence.

¶5     The State also introduced testimony from Stacey Indergard, a registered nurse at

Sidney Health Center. Indergard testified regarding the accuracy of several photographs

she took of Johnson's injuries on December 14. The State provided testimony from

Johnson regarding the events of December 14, and the severity of her injuries.

Dr. McCartney testified that her examination of Johnson revealed a nasal fracture, a

broken ankle, and some bruising and swelling on her face and abdomen. Dr. McCartney

testified that the injuries were consistent with Johnson's report that she was assaulted but

acknowledged on cross-examination that the injuries may have been caused by sornething

else. Kindt offered no evidence in rebuttal of Johnson's testimony and acknowledged

that he was guilty of PFMA. He denied beating Johnson in the manner she suggested and

instead argued that Johnson's continued relationship with Kindt indicated that Johnson

lacked credibility.'



1 We note that several obstacles can prevent an individual from leaving an abusive partner and
that the "danger of violence, including the risk of death, escalates when a domestic violence
                                              3
¶6      The jury found Kindt guilty of all counts. Kindt received a twenty-year sentence

with all but ten years suspended for his aggravated assault conviction and a one-year

sentence with all but twenty-four hours suspended for his PFMA conviction. The District

Court also ordered restitution and imposed a fine of $500.

¶7     Kindt appeals the District Court's admission into evidence of the recording of

Johnson's interview with Officer Case. Kindt argues that the District Court comrnitted

reversible error when it admitted the recording into evidence. The State concedes that the

District Court erred, but contends that, in light of the other evidence, such error was

harrnless.

¶8     A trial court's ruling on evidentiary matters is generally reviewed for an abuse of

discretion; however, to the extent the trial court's ruling is based on an interpretation of

an evidentiary rule or statute, the ruling is reviewed de novo.           State v. Stewart,

2012 MT 317, 1123, 367 Mont. 503, 291 P.3d 1187.

¶9     Before we turn to Kindt's appeal, we must address two preliminary matters. First,

Kindt conceded to the PFMA charge at trial, and he does not appeal that conviction.

Second, the State correctly acknowledges that the video recording of Johnson's testimony

constituted hearsay. We adopt this concession and focus our analysis on the effect of the

District Court's error.




survivor attempts to leave a batterer." John M. Burman, Lawyers and Domestic
Violence: Raising the Standard, 9 Mich. J. Gender & L. 207, 221 (2003). See generally Deborah
Epstein & Lisa A. Goodman, Discounting Women: Doubting Domestic Violence Survivors'
Credibility and Dismissing their Experiences, 167 U. Pa. L. Rev. 399 (2019).
                                             4
 ¶10    We implement a two-step analysis to assess whether an error "prejudiced the

 criminal defendant's right to a fair trial and is therefore reversible." State v. Van Kirk,

2001 MT 184, ¶ 37, 306 Mont. 215, 32 P.3d 735. The first step determines whether the

error is structural error or trial error.   Van Kirk, ¶ 37. A structural error affects the

framework within which the trial proceeds, while a trial error typically occurs during the

presentation of a case to the jury. Van Kirk, 4111E 38, 40. Trial error may be reviewed for

prejudice relative to the other evidence introduced at trial and therefore is subject to

harmless error review. Van Kirk, ¶ 40. Here, the admission of the video recording of

Johnson's interview was trial error and thus subject to harmless error review.

¶11     The second step in the analysis determines whether the trial error was harmless

under the cumulative evidence standard.           Van Kirk, in 43-44.   To prove that an

evidentiary error was harrnless, the State must direct us to admissible evidence that

proved the same facts as the tainted evidence and demonstrate that the quality of the

tainted evidence was such that no reasonable possibility existed that it might have

contributed to the conviction. State v. Buckles, 2018 MT 150, ¶ 18, 391 Mont. 511,

420 P.3d 511.

¶12    No reasonable possibility exists that the video recording of Johnson's interview

contributed to Kindt's conviction. At trial, Johnson testified consistent with her recorded

interview.   She testified that Kindt knocked her down, kicked her in the face, and

continued to kick her and stoinp on her until she felt her leg break. She testified that

Kindt continued assaulting her even after she begged hirn to stop because of her broken

leg.   Dr. McCartney's testiinony corroborated Johnson's testimony.        Dr. McCartney

                                              5
testified that Johnson's injuries included two broken bones in her lower leg and a broken

nasal bone, which were consistent with Johnson's testimony that she had been assaulted.

Dr. McCartney further testified that Johnson reported to her that her injuries came from

being thrown to the ground and kicked and punched several tirnes.         The State also

introduced photographs of Johnson's injuries through Indergard. The State's admissible

evidence proved the same facts that the video recording contained. Our review of the

admissible evidence makes clear that, qualitatively, no reasonable possibility exists that

the tainted evidence contributed to Kindt's conviction.

¶13    The District Court erred in admitting the video recording of Johnson's interview.

However, given the cumulative effect of Johnson's in-court testimony, the photographs

authenticated through Indergard, and Dr. McCartney's testimony, such error was

harmless. Kindt's conviction for aggravated assault is affirrned.

¶14    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of

our Internal Operating Rules, which provides for memorandum opinions. In the opinion

of the Court, the case presents a question controlled by settled law or by the clear

application of applicable standards of review.




We Concur:



             Chief Justice



                                            6
i   l us,,.....„




                   7